                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

BETTY L. W.,1

               Plaintiff,                                     Civ. No. 6:17-cv-01535-MC

       v.                                                     OPINION AND ORDER

COMMISSION OF THE SOCIAL
SECURITY ADMINISTRATION,

            Defendant.
_____________________________
MCSHANE, Judge:

       Plaintiff Betty W. brings this action for judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for Title II Widow’s

Insurance Benefits under the Social Security Act. Because the Commissioner concedes error, and




1
 In the interest of privacy, this opinion uses only the first name and initial of the last name of the
non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

1 – OPINION AND ORDER
because remand for additional findings is unnecessary, the Commissioner’s decision is reversed

and this case is remanded for the immediate payment of benefits.

                               PROCEDURAL BACKGROUND

       On January 7, 2014, plaintiff applied for Widow’s Insurance Benefits, alleging that she is

the surviving wife of Fay W., a deceased wage earner. Tr. 20-23. Her application was denied

initially and upon reconsideration. Tr. 29-31, 35-36. On April 26, 2016, a hearing was held

before an Administrative Law Judge (“ALJ”). Tr. 156-70. Plaintiff was represented by counsel

and testified.2 Id. On May 18, 2016, the ALJ issued a decision finding that plaintiff was not

married to Fay W. at the time of his death and therefore not entitled to Title II benefits. Tr. 10-

17. After the Appeals Council denied her request for review, plaintiff filed a complaint in this

Court. Tr. 3-6.

                                    STATEMENT OF FACTS

       Born on November 22, 1946, plaintiff was 67 years old as of the application date and 69

years old at the time of the hearing. Tr. 21. Plaintiff was found disabled by the Social Security

Administration on December 21, 2005, and has been receiving Title II benefits under her own

account since May 1, 2004. Pl.’s Reply Br. 9 n.3 (doc. 20). Plaintiff alleges that she was married

to Fay W. in Hot Springs, Arkansas, on January 29, 1976, by a justice of the peace named Don

Edwards. Tr. 65, 161. She alleges further that she lived with Fay W. as husband and wife, raising

five children together, for 38 years until his passing on November 22, 2013. Tr. 61, 65-66, 161-

62, 166.



2
 An administrative hearing was initially held on December 8, 2015; however, plaintiff was
unable to attend because she was hospitalized and the hearing was postponed. Tr. 171, 173-74.

2 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       As it pertains to the issues in this case, a widow seeking disability benefits must prove

that she is the unmarried surviving wife of a deceased wage earner and has attained age sixty. 42

U.S.C. §§ 402(e), 416(c).

       The court must affirm the Commissioner’s decision if it is based on proper legal

standards and the findings are supported by substantial evidence in the record. Hammock v.

Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal quotations

omitted). The court must weigh “both the evidence that supports and detracts from the

[Commissioner’s] conclusions.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986).

Variable interpretations of the evidence are insignificant if the Commissioner’s interpretation is

rational. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                    THE ALJ’S FINDINGS

       The ALJ first determined Fay W. “is a deceased wage earner, fully or currently insured

under the Social Security Act, who was a permanent resident of the State of Oregon” at the time

of his November 22, 2013, death. Tr. 11.

       The ALJ found that plaintiff did not have a valid ceremonial marriage to Fay W. under the

laws of Oregon because the marriage certificate she submitted “had been altered” and “there was




3 – OPINION AND ORDER
no record of a marriage between [plaintiff] and the deceased wage earner” in the “three possible

counties where the marriage might have taken place.” Tr. 12-15.

       Next, the ALJ resolved that no non-ceremonial marriage existed because neither Oregon

nor Arkansas recognize common law unions. Tr. 15-16.

       Finally, the ALJ found that plaintiff did not have a valid deemed marriage to Fay W.

because “there was no allegation of a legal impediment to [plaintiff’s] purported marriage” and

“the evidence suggests that a marriage ceremony did not take place, as there is no record or a

marriage license or certificate between [plaintiff] and the deceased wage earner . . . in their former

home state of Arkansas.” Tr. 16. Accordingly, the ALJ denied plaintiff’s application for benefits.

Id.

                                           DISCUSSION

       The Commissioner concedes the ALJ erred in finding that a valid deemed marriage did

not exist and asks this court to remand for further proceedings because “[t]he ALJ did not fully

consider whether plaintiff had a valid deemed marriage.” Def.’s Resp. Br. 2, 4 (doc. 19). Plaintiff

contends the record demonstrates the existence of a valid ceremonial marriage such that benefits

should be awarded. Pl.’s Opening Br. 3-11 (doc. 13).

       The decision whether to remand for further proceedings or for the immediate payment of

benefits lies within the discretion of the court. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

1090, 1101-02 (9th Cir. 2014). A remand for an award of benefits is generally appropriate when:

(1) the ALJ failed to provide legally sufficient reasons for rejecting evidence; (2) the record has

been fully developed, there are no outstanding issues that must be resolved, and further

administrative proceedings would not be useful; and (3) after crediting the relevant evidence,


4 – OPINION AND ORDER
“the record, taken as a whole, leaves not the slightest uncertainty” concerning disability. Id. at

1100-01 (citations omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015)

(summarizing the standard for determining the proper remedy).

       Upon review of the record, the Court finds remand for the immediate payment of benefits

is proper. The ALJ equated the lack of public record of marriage with a lack of marriage;

however, the regulations make clear, especially when read in conjunction with the Social

Security Administration’s Programs Operation Manual System (“POMS”),3 that the absence of a

marriage license is not dispositive. See POMS GN 00305.030A (“[t]he absence of a record in the

place where the marriage is alleged to have occurred will not in itself defeat the presumption”

that a valid ceremonial marriage exists “where supporting evidence shows that the parties have

lived together as husband and wife for many years”).

       Critically, 20 C.F.R. § 404.725 states that, if “preferred evidence of a valid ceremonial

marriage” – i.e., a marriage license or certificate – “cannot be obtained,” then an explanation

from the claimant and “a signed statement of the clergyman or official who held the marriage

ceremony, or other convincing evidence of the marriage” may be used. 20 C.F.R. § 404.725(b)-

(c); see also POMS GN 00305.025B (“[i]f none of the preferred proofs of marriage can be

obtained, accept secondary proof,” which includes “[s]tatements from at least two persons who

have knowledge that a ceremony took place” or “[o]ther evidence of probative value indicating a

ceremony had taken place”); 20 C.F.R. § 404.709 (“[i]f preferred evidence is not available, we




3
 While the POMS does not have the force of law, it is persuasive authority. Lockwood v.
Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1072-73 (9th Cir. 2010).

5 – OPINION AND ORDER
will consider any other evidence you give us” which may be considered convincing if it “all

show[s] the same information”).4

       Here, plaintiff was unable to procure a genuine marriage license. She did, however,

provide the requisite explanation and submitted statements from five individuals5 – i.e., her

daughter, son, stepson, sister, and childhood friend – with personal knowledge that a marriage

ceremony took place in 1976. Tr. 64-65, 74-75, 83-87, 161, 167-69. This evidence is sufficient to

establish a valid ceremonial marriage. 20 C.F.R. §§ 404.709, 404.725(c); POMS GN

00305.025B. Plaintiff also provided tax records, bank statements, loan applications, custody

records, etc. evincing that she and Fay W. lived together as husband and wife for decades. Tr.

52-56, 88-95, 97-123. In February 1976, approximately three weeks after the alleged marriage

ceremony took place, plaintiff filed a “Request for Change in Social Security Records” in order

to assume Fay W.’s last name. Tr. 49. As such, it was improper for the ALJ to determine that



4
  Contrary to the Commissioner’s assertion, the right to submit “other evidence of a ceremonial
marriage” is not limited to “when there is a legal possibility of marriage, but an absence of
evidence.” Def.’s Resp. Br. 4 (doc. 19); Tr. 14. The plain language of the regulations and POMS
reveal that other evidence of a ceremonial marriage is appropriately considered where, as here,
preferred evidence is unavailable. 20 C.F.R. §§ 404.709, 404.725; POMS GN 00305.025B,
00305.030A. Indeed, the Commissioner’s suggested interpretation would penalize claimants
(like plaintiff) who have furnished copious proof of a ceremonial marriage.
5
  The ALJ rejected the third-party statements because “[n]one of the individuals were present
when the alleged marriage took place.” Tr. 15. In so finding, the ALJ committed legal error, as
statements “of witnesses to the marriage ceremony” or “from at least two persons who have
knowledge that a ceremony took place” can qualify as secondary proof of a valid ceremonial
marriage. POMS GN 00305.025B. Furthermore, given the record before the Court, the ALJ’s
other rationale for rejecting plaintiff’s secondary evidence – i.e., that plaintiff’s children “were
young at the time and assumed a marriage had taken place based on what they were told” – is
inadequate. Tr. 15. Regardless, plaintiff presented statements from two adults. Thus, even
excluding the children’s third-party testimony, plaintiff still presented secondary evidence of a
valid ceremonial marriage.

6 – OPINION AND ORDER
“there was no legal possibility” of a valid ceremonial marriage based exclusively on plaintiff’s

altered marriage license6 and the lack of county records. Tr. 12-15.

       On this issue, the record has been fully developed. The Commissioner acknowledges that

“[p]laintiff presented evidence to support the existence of a ceremonial marriage,” as well as

“other evidence of probative value to support that she lived as a marital unit, with the wage

earner, in good faith, for forty years.” Def.’s Resp. Br. 5, 7 (doc. 19) (internal quotations

omitted). There are no factual discrepancies for the ALJ to resolve.

                                          CONCLUSION

       For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

case is REMANDED for the immediate payment of benefits.

       IT IS SO ORDERED.

       DATED this __27th__ day of February 2019.



                                     s/Michael J. McShane
                              ________________________________
                                      Michael J. McShane
                                   United States District Judge




6
  As the Commissioner denotes, “[i]t is unclear who altered the document [but] there is no
allegation of fraud towards plaintiff.” Def.’s Resp. Br. 3 (doc. 19).

7 – OPINION AND ORDER
